IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                      ]
                                                 No. 70712-4-1
                     Respondent,          ]                                         O
                                                                                    a
                                                                                     _ „. ?j
                                          )      DIVISION ONE
          v.                              ;                                          o



IVAN VLADIMIR BARASHKOFF,                 '      UNPUBLISHED OPINION
                                                                                         wC

                                                                                         ro
                    Appellant.            )      FILED:     OCT 2 0 2014

      PER CURIAM. Ivan Barashkoff appeals a trial court order allowing for

involuntary medical treatment in King County Superior Court No. 13-1-00833-1 SEA.

Barashkoff's court-appointed attorney has filed a motion to withdraw on the ground that

there is no basis for a good faith argument on review. Pursuant to State v. Theobald,

78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. [2] A copy of counsel's briefshould be
      furnished the indigent and [3] time allowed him to raise any points that he
      chooses; [4] the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

      This procedure has been followed. Barashkoff's counsel on appeal filed a brief

with the motion to withdraw. Barashkoff was served with a copy of the brief and

informed of the right to file a statement of additional grounds for review. He filed a

statement of additional grounds and supplemental brief.
No. 70712-4-1/2



      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

      Whether the trial court properly found that the State satisfied each of the Sell'11
      criteria to permit the order for involuntary medication?

      Appellant pro se also raised and we considered the following potential issues:

      Do the Washington State courts have jurisdiction over this case? Was
      Barashkoff denied the right to the effective assistance of counsel below and on
      appeal and was he denied the right to present a defense?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the order is affirmed.


                                 For the court:




1Sell v. United States, 539 U.S. 166, 180-81, 123 S. Ct. 2174, 156 L. Ed. 2d 197 (2003).